DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-13 are drawn to methods and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites tracking said individual's data over time, wherein said individual's data includes data selected from the group consisting of allergy symptoms; behavior; environmental conditions; medications; and quality of life; measuring an outcome for each of said individual's data at multiple time points; and determining an impact each of said individual's data has on allergy symptoms of said individual at each time point.
Independent claim 8 recites access stored information indicating one or more user information, wherein user information is selected from the group consisting of age, location and allergy symptom, receive information indicative of one or more measures of environmental conditions, receive information indicative of the user information, and recommend at least one allergy treatment intervention; and transmit the recommended allergy treatment intervention.
Independent claim 9 recites receiving user-specific information; accessing a data structure containing information reflecting relationships between categories of user-specific information and allergy care treatment information, the information reflecting relationships derived from environmental conditions and allergy care treatment obtained; comparing the received user-specific information with the accessed data; identifying allergy care treatment recommendation determined to be related to the user-specific information; and providing the identified allergy care treatment to the user.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states the invention is to “determining the potential impact of environmental conditions on an individual's allergy symptoms, and more particularly,…predicting the impact that local environmental conditions may have on an individual's allergy symptoms in order to proactively treat the individual” (see: specification page 1). In this way, the invention “monitors environmental conditions of an individual and assists the individual with managing their allergy treatment in response to these environmental conditions and allergic symptoms” (see: specification page 7). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The presents claim cover certain methods of organizing human activity because they address the “need for improved methods to treat allergy symptoms” (see: specification page 6) and “can be used by doctors to recommend OTC and/or prescribe Rx allergy medications” (see: specification page 18). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “wherein at least one sensor is employed to determine at least one of said environmental conditions” (claim 6), “on or more base stations in communication with a network; one or more sensors in communication with the base station, the one or more sensors configured to monitor environmental conditions in proximity to the user; a communication device in communication with the network; and a remote server in communication with the network, wherein the remote server is operative to…from the sensors via the one or more base stations…from the communication deice…to the communication device” (claim 8), “using artificial intelligence…using an artificial intelligence engine…using the artificial intelligence engine…by the artificial intelligence engine” (claim 9), and “conducted, at least in part, in a network environment, wherein receiving user-specific information occurs via a network and in at least one location remote from the user, and wherein providing occurs via the network” (claim 11), are additional elements that are recited at a high level of generality (e.g., in claim 8 the “remote server” is configured to recommend at least one allergy treatment intervention through no more than a statement that said remote server is “operative to” perform the function; similarly, in claim 10, the “artificial intelligence engine” is configured compare and identify through no more than a statement than that the steps are performed by “using” said artificial intelligence engine) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “conducted, at least in part, in a network environment, wherein receiving user-specific information occurs via a network and in at least one location remote from the user, and wherein providing occurs via the network” language is incidental to the user-specific information received and identified allergy care treatment provided to the user). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “wherein at least one sensor is employed to determine at least one of said environmental conditions” (claim 7) and “on or more base stations in communication with a network; one or more sensors in communication with the base station, the one or more sensors configured to monitor environmental conditions in proximity to the user;…from the sensors via the one or more base stations” (claim 8), which may additionally or alternately be considered nominal or tangential additions to the abstract idea(s) such as to amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion at Fig. 3 and: 
Page 8, where “"Machine learning models" are computer algorithms that improve automatically through experience. Examples include support vector models, k-nearest neighbors and random forests. • "Support-vector models" are supervised learning models with associated learning algorithms that analyze data used for classification and regression analysis. • The "k-nearest neighbors" (KNN) algorithm is a simple, supervised machine learning algorithm that can be used to solve both classification and regression problems. • "Random forests" are an ensemble learning method for classification, regression and other tasks that operate by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes or mean prediction of the individual trees.”
Page 9, where “A "neural network" as used herein is an artificial neural network used for predictive modeling, adaptive control and applications where they can be trained via a dataset. Self-learning resulting from experience can occur within networks, which can derive conclusions from a complex and seemingly unrelated set of information.”
Page 12, where “…The results of these analyses can be incorporated into rules operating on rules engine, which is included in software operating on a processing device, such as a mainframe computer, a desktop computer, a laptop computer, or a hand-held computational device such as a personal digital assistant or a cell phone…”
Page 12-13, where “Figure 3 shows the device and network methodology employed to predict an allergy impact profile in accordance with the invention. According to aspects of the present disclosure, the system described herein preferably includes: a) base stations 2a and 2b in communication with a network 3, b) one or more sensors 4a and 4b in communication with the base stations 2a and 2b that are configured to monitor environmental conditions in proximity to the user, c) a communication device 5 in communication with the network 3; and d) a remote server 6 and associated data store 7 in communication with the network 3. The remote server 6 is operative to: I) access information from the data store 7 indicative of information specific to the user, 2) receive information from the sensors 4a and 4b via the base stations 2a and 2b indicative of one or more measures of environmental conditions, 3) receive information from the communication device 5 indicative of user's location, 4) recommend at least one action to be taken as a function of the various inputs; and 5) transmit the recommended action to the communication device 5 for execution by the user. According to another aspect of the present disclosure, the remote server 6 may thereafter be preferably operative to: a) confirm that the recommended action was applied, b) receive updated information from the sensors 4a and 4b indicative of environmental conditions, c) receive updated information from the communication device 5 indicative of location of the user, d) receive an updated user symptom; and e) evaluate the effectiveness of the recommended action in improving the user symptom.”
Page 15, where “Individual level allergy symptom level predictions can be made using personal, individual data (as shown previously). This data can include environmental factors (e.g., pollen, weather, pollution), as well as factors specific to an individual's behavior (e.g., treatment regimes, compliance/adherence to a product, symptom perception).”
Page 15-16, where “A model can then be trained on the population level data. This has significant advantages due to larger volume of data. For example, a zip code may have between 50-100 AllergyCast® users who have recently submitted data, and this larger volume of data enables the use of more classical machine learning models (e.g., support vector machines, k-nearest neighbors, random forests) with less risk of bias due to small datasets. Population level models can be created using known geographical data (e.g., zip code, township, city, state or other regional basis) or using a clustering algorithm to create clustering constructs. For example, the data could be clustered using an unsupervised machine learning algorithm, e.g., k-means, which can propose an optimum number of clusters and grouping of individuals. This approach allows the testing of less arbitrary grouping schemas (e.g., zip codes, which have no inherent meaning to the data).”
Page 18, where “Figure 13 shows how modeling through neural nets (in combination with "My Allergy Impact" profile) can be employed to determine the best treatment for given environmental condition/symptom. Specifically, Figure 13 depicts an analysis engine for analyzing data described in reference to Figure 11 and Figure 12 and provides actions for changing behaviors or treatments. The engine is preferably implemented as a neural network, which applies at least a portion of the large-scale data set crowdsourced information acquired according to the data assimilation hierarchy in Figure 7 and Figure 8. This portion of the data is used as training data for building best-fit models for minimizing specific allergy symptoms based on behavior or treatment options.”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-7 and 10-13, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

As per claim 7, additionally or alternately claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101.” In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961). The claim is not properly a process claim under 35 U.S.C. 101 as it claims the “[u]se” of method claim 1 “on two or more individuals”, which is not a positively claimed method step per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0266933 to Tamraz. 

As per claim 1, Tamraz teaches a method to determine the impact that an environmental condition may have on allergy symptoms of an individual, comprising: 
tracking said individual's data over time, wherein said individual's data includes data selected from the group consisting of allergy symptoms; behavior; environmental conditions; medications; and quality of life (see: Tamraz, Fig. 9A-C, paragraph 96-98, 135-136, is met by user profile including allergy effect, geolocation, sensor output, medication taken due to symptoms, and severity and loss of productivity due to symptoms); 
measuring an outcome for each of said individual's data at multiple time points (see: Tamraz, Fig. 9A-C, and paragraph 87, 96, and 99, paragraph date and time of each sensor measurement, where sensor measurements may be performed periodically); and 
determining an impact each of said individual's data has on allergy symptoms of said individual at each time point (see: Tamraz, Fig. 16, paragraph 120, 124, 126, and 134, is met by linking environmental factors with patient symptoms, where the interaction between different allergens and pollutants and the symptoms of one or more health problems, such as asthma and allergy, are correlated; pushing a warning to the user when, during a periodic check of the environment, the sensing device detects a particular allergen or the amount of the particular allergen is above a certain level; and a minimum concentration of a type of particular matter detected when a user inputs having symptoms, thus predicting a minimal level of a particulate that may trigger symptoms).

As per claim 2, Tamraz teaches the invention as claimed, see discussion of claim 1, and further teaches:
wherein said allergy impact profile is employed to recommend treatment to the individual (see: Tamraz, paragraph 54, 91, 104-106, 108, 120-122, and 126, is met by appropriate advice to reduce the impact; pushing a warning to the user when, during a periodic check of the environment, the sensing device detects a particular allergen or the amount of the particular allergen is above a certain level, where the warning includes health advice about how to reduce the impact of the allergen).

As per claim 3, Tamraz teaches the invention as claimed, see discussion of claim 1, and further teaches:
wherein said environmental conditions are selected from the group consisting of outdoor environmental conditions and indoor environmental conditions (see: Tamraz, Fig. 1, and paragraph 46-48, is met by one or more sensing devices configured to identify and monitor various types of airborne particles in air samples from a location outside or inside, which may be located in a residence or in an enterprise environment, such as a store, office, hotel, clinic, stadium or other facility, a residence, work place, retail center, factory, stadium or other indoor area, and may also be located outside in parks, streets, highways, tops of buildings, and may be located on trains, cars, planes or other modes of transportation).

As per claim 4, Tamraz teaches the invention as claimed, see discussion of claim 1, and further teaches:
wherein said outdoor environmental conditions are selected from the group consisting of geography, pollen, pollution, season and weather (see: Tamraz, Fig. 9A-C, and paragraph 56-58, 123, is met by sensors to detect humidity and temperature, pollution, and allergen; paragraph 99, 130-133, and 144, is met by geolocation and time stamps, and selectable time periods for graph display).

As per claim 5, Tamraz teaches the invention as claimed, see discussion of claim 1, and further teaches:
wherein said indoor environmental conditions are selected from the group consisting of residential environmental conditions and work place environmental conditions (see: Tamraz, Fig. 1, and paragraph 46-48, is met by one or more sensing devices configured to identify and monitor various types of airborne particles in air samples from a location outside or inside, which may be located in a residence or in an enterprise environment, such as a store, office, hotel, clinic, stadium or other facility, a residence, work place, retail center, factory, stadium or other indoor area, and may also be located outside in parks, streets, highways, tops of buildings, and may be located on trains, cars, planes or other modes of transportation).

As per claim 6, Tamraz teaches the invention as claimed, see discussion of claim 1, and further teaches:
wherein at least one sensor is employed to determine at least one of said environmental conditions (see: Tamraz, Fig. 1, and paragraph 46-48, is met by one or more sensing devices configured to identify and monitor various types of airborne particles in air samples from a location outside or inside, which may be located in a residence or in an enterprise environment, such as a store, office, hotel, clinic, stadium or other facility, a residence, work place, retail center, factory, stadium or other indoor area, and may also be located outside in parks, streets, highways, tops of buildings, and may be located on trains, cars, planes or other modes of transportation).

As per claim 7, Tamraz teaches the invention as claimed, see discussion of claim 1, and further teaches:
Use of the method of claim 1 on two or more individuals (see: Tamraz, Fig. 9A, and paragraph 65 and 96, is met by user specific profiles, a plurality of user profiles, one or more user profiles).

As per claim 8, Tamraz teaches a system directed to monitor the impact that environmental conditions may have on an individual, the system comprising: 
on or more base stations in communication with a network (see: Tamraz, Fig. 1, and paragraph 46, is met by user equipment communicating over the network); 
one or more sensors in communication with the base station, the one or more sensors configured to monitor environmental conditions in proximity to the user (see: Tamraz, Fig. 1, and paragraph 46-47, is met by each of the sensing devices are communicatively coupled to one or more of the UE directly or through one or more of the exemplary networks); 
a communication device in communication with the network (see: Tamraz, Fig. 1, and paragraph 46, is met by user equipment communicating over the network, where the user equipment may include a smart phone, laptop, desktop, smart tablet, smart watch, or any other electronic device); and 
a remote server in communication with the network, wherein the remote server is operative to (see: Tamraz, Fig. 1, paragraph 46 and 50, is met by server communicating over the network): 
access stored information indicating one or more user information, wherein user information is selected from the group consisting of age, location and allergy symptom (see: Tamraz, Fig. 9A-C, paragraph 96-98, 120, 135-136, and 144, is met by database of user profiles is accessed, the database including age and known allergies, allergy effect, geolocation, sensor output, medication taken due to symptoms, and severity and loss of productivity due to symptoms), 
receive information from the sensors via the one or more base stations indicative of one or more measures of environmental conditions (see: Tamraz, Fig. 1, and paragraph 46-48, is met by one or more sensing devices configured to identify and monitor various types of airborne particles in air samples from a location outside or inside, which may be located in a residence or in an enterprise environment, such as a store, office, hotel, clinic, stadium or other facility, a residence, work place, retail center, factory, stadium or other indoor area, and may also be located outside in parks, streets, highways, tops of buildings, and may be located on trains, cars, planes or other modes of transportation), 
receive information from the communication device indicative of the user information (see: Tamraz, paragraph 65, 105-106, and 135-136, is met by a user may input one or more symptoms and a severity of symptoms in a GUI of the health monitoring application using either the sensing device or the user equipment, user input may be medication taken due to symptoms and loss of productivity due to symptoms), and 
recommend at least one allergy treatment intervention (see: Tamraz, paragraph 54, 91, 104-106, 108, 120-122, and 126, is met by appropriate advice to reduce the impact); and 
transmit the recommended allergy treatment intervention to the communication device (see: Tamraz, paragraph 54, 91, 104-106, 108, 120-122, and 126, is met by appropriate advice to reduce the impact; pushing a warning to the user when, during a periodic check of the environment, the sensing device detects a particular allergen or the amount of the particular allergen is above a certain level, where the warning includes health advice about how to reduce the impact of the allergen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0266933 to Tamraz further in view of U.S. Patent Application Publication 2014/0114677 to Holmes. 

As per claim 9, Tamraz teaches a method of providing allergy care treatment, comprising: 
receiving user-specific information (see: Tamraz, paragraph, is met) (see: Tamraz, Fig. 1, Fig. 9A-C, and paragraph 46-48, 96-98, and 135-136, is met by user profile including allergy effect, geolocation, sensor output, medication taken due to symptoms, and severity and loss of productivity due to symptoms, where one or more sensing devices are configured to identify and monitor various types of airborne particles in air samples); 
accessing a data structure containing information reflecting relationships between categories of user-specific information and allergy care treatment information, the information reflecting relationships derived from environmental conditions and allergy care treatment obtained (see: Tamraz, Fig. 9C, paragraph 91-92, 104-106, 120, and 128, is met by health advice based on the identified particle, the health advice may further be dependent upon an input of a severity of symptoms and type of symptoms suffered by the user); 
comparing the received user-specific information with the accessed data (see: Tamraz, Fig. 16, paragraph 120, 124, 126, and 134, is met by database of environmental factors linked with patient symptoms, where the interaction between different allergens and pollutants and the symptoms of one or more health problems, such as asthma and allergy, are correlated); 
identifying allergy care treatment recommendation determined to be related to the user-specific information (see: Tamraz, paragraph 54, 91, 104-106, 108, 120-122, and 126, is met by appropriate advice to reduce the impact); and 
providing the identified allergy care treatment to the user (see: Tamraz, paragraph 54, 91, 104-106, 108, 120-122, and 126, is met by appropriate advice to reduce the impact; pushing a warning to the user when, during a periodic check of the environment, the sensing device detects a particular allergen or the amount of the particular allergen is above a certain level, where the warning includes health advice about how to reduce the impact of the allergen).
	Tamraz fails to specifically teach the claimed artificial intelligence engine is used to derive environmental conditions and allergy care treatment so as to compare such data to identify treatments; however, Holmes teaches aiding in diagnosis, prognosis and/or treatment of a disease condition by collecting information in a self-learning fashion, including data from allergen sensors and data affecting the subject’s health, and correlating geolocation data of the subject with two or more of the physiological data, exogenous data and personal behavior data, where the correlation is selected from time-series analysis, survival analysis and pattern recognition, and the correlation can involve the use of classification (support vector machines), clustering (hierarchical clustering, k-nearest neighbor), regression (neural networks), and/or probabilistic graphical models (Bayesian and Markov networks, collaborative filtering ensemble methods) (see: Holmes, Fig. 3, and paragraph 69, 83, 95-99,119-120, and 127-128).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the determination of health advice based on collected data as taught by Tamraz to include aiding in diagnosis, prognosis and/or treatment of a disease condition by collecting information in a self-learning fashion, including data from allergen sensors and data affecting the subject’s health, and correlating geolocation data of the subject with two or more of the physiological data, exogenous data and personal behavior data, where the correlation is selected from time-series analysis, survival analysis and pattern recognition, and the correlation can involve the use of classification (support vector machines), clustering (hierarchical clustering, k-nearest neighbor), regression (neural networks), and/or probabilistic graphical models (Bayesian and Markov networks, collaborative filtering ensemble methods) as taught by Holmes with the motivation of enabling a subject to assess the impact of the subject's environment on the health or well-being of the subject. (see: Holmes, paragraph 4 and 62). 

As per claim 10, Tamraz and Holmes teach the invention as claimed, see discussion of claim 9, and further teach:
wherein the user-specific information includes personal information of at least one of age, gender and allergy history information (see: Tamraz, Fig. 9A-C, paragraph 96-98, 120, 135-136, and 144, is met by database of user profiles is accessed, the database including known allergies, age, gender, allergy effect, geolocation, sensor output, medication taken due to symptoms, and severity and loss of productivity due to symptoms).

As per claim 11, Tamraz and Holmes teach the invention as claimed, see discussion of claim 9, and further teach:
conducted, at least in part, in a network environment, wherein receiving user-specific information occurs via a network and in at least one location remote from the user, and wherein providing occurs via the network (see: Tamraz, Fig. 1, and paragraph 45-48, is met by the network, where the sensing devices are communicatively coupled to one or more of the UE directly or through one or more of the exemplary networks).

As per claim 12, Tamraz and Holmes teach the invention as claimed, see discussion of claim 9, and further teach:
wherein the allergy care treatment recommendation includes a product recommendation (see: Tamraz, Fig. 9C, is met by advice to take medication, and paragraph 54, 91, 104-106, 108, 120-122, and 126, is met by appropriate advice to reduce the impact).

As per claim 13, Tamraz and Holmes teach the invention as claimed, see discussion of claim 9, and further teach:
wherein at least one symptom is selected from the group consisting of sneezing, nasal congestion, runny nose, itchy nose or throat, watery eyes and itchy eyes (see: Tamraz, Fig. 9A, 9C, Fig. 13A-B, and paragraph 5, 19, and 97, is met by symptom sneezing, sensing and coughing, sore eyes and a runny nose).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/Primary Examiner, Art Unit 3626